MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Jul 13 2017, 6:05 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Kimberly E. Schroder
Indianapolis, Indiana                                    Andrew B. Howk
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               July 13, 2017
Commitment of V.H.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    49A05-1701-MH-152
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Steven Eichholtz,
St. Vincent Hospital & Health                            Judge
Care Center, Inc., d/b/a St.                             Trial Court Cause No.
Vincent Stress Center,                                   49D08-1612-MH-45204
Appellee-Petitioner




Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-152 | July 13, 2017         Page 1 of 5
[1]   V.H. has suffered with major depression for a number of years and has

      attempted suicide on at least eight occasions. Her most recent attempt at age

      twenty-one, as well as several other attempts, involved overdosing on an over-

      the-counter painkiller. This resulted in the trial court granting a petition for

      involuntary commitment of V.H. filed by St. Vincent Hospital & Health Care

      Center, Inc, d/b/a St. Vincent Stress Center (St. Vincent). On appeal, V.H.

      challenges one of the special conditions imposed by the trial court upon her

      once she attains outpatient status. Specifically, the court ordered her not to use

      alcohol or drugs unless prescribed by a physician, and V.H. contends that

      banning her from alcohol bore no reasonable relationship to her treatment.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On or about December 23, 2016, V.H. was admitted to St. Vincent suffering

      from a potentially fatal overdose of Tylenol. She was treated with N-

      acetylcysteine to prevent the Tylenol from destroying her liver and causing

      death. V.H. had a history of hospitalizations following similar suicide attempts

      and had been released from inpatient treatment just days before this most recent

      attempt. The majority of V.H.’s suicide attempts have involved Tylenol.


[4]   St. Vincent began this action by filing an application with the trial court for the

      emergency detention of V.H. The trial court authorized the continued

      detention of V.H. and set the matter for a commitment hearing on January 3,

      2017. At the contested commitment hearing, V.H. admitted that she had

      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-152 | July 13, 2017   Page 2 of 5
      attempted suicide five times in 2016 and at least three prior attempts, all while

      receiving out-patient care. Her treating physician during V.H.’s multiple

      admissions to St Vincent over the last two years testified that V.H. suffers from

      major depression and borderline personality disorder. He opined that if V.H. is

      not admitted to a state hospital, “there’s a good chance she is going to be dead”.

      Transcript at 7.


[5]   At the conclusion of the hearing, the trial court ordered the regular commitment

      of V.H. The court also ordered that V.H. abide by several special conditions

      upon attaining outpatient status. Relevant here, V.H. was ordered to “not use

      alcohol or drugs other than those prescribed by a physician.” Id. at 34.


[6]   On appeal, V.H. asks that we vacate the portion of this special condition related

      to alcohol use. Additional facts will be provided below as needed.


                                          Discussion & Decision


[7]   A trial court may place conditions on an involuntarily committed individual

      upon her release as an outpatient. See Commitment of M.M. v. Clarian Health

      Partners, 826 N.E.2d 90, 99 (Ind. Ct. App. 2005), trans. denied; Golub v. Giles, 814
N.E.2d 1034, 1041 (Ind. Ct. App. 2004) (citing Ind. Code § 12-26-14-3), trans.

      denied. Such conditions, however, must be supported by evidence in the record

      and reasonably designed to protect the individual and the general public.

      Commitment of M.M., 826 N.E.2d at 99.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-152 | July 13, 2017   Page 3 of 5
[8]    In Commitment of M.M., we struck from the order of commitment a special

       condition prohibiting the use of alcohol or drugs because “the record [was]

       devoid of any evidence showing M.M. used or abused alcohol or drugs.” Id.

       We noted that the subject of alcohol or drug use was never raised during the

       commitment hearing. Thus, we concluded that there was “no evidence in the

       record to suggest that such a prohibition bears any relationship to M.M.’s

       treatment or the protection of the public”. Id.


[9]    We reached the same conclusion in Golub where the record was “devoid of any

       evidence showing that Golub used or abused alcohol or drugs.” Golub, 814
N.E.2d at 1041. “[T]he subject of alcohol and drug use was not at issue at any

       time during the hearing” and the trial court did not mention such a condition at

       the hearing. Id. The first mention of the special condition was in the trial

       court’s final order of commitment. Id.


[10]   Unlike in Golub and Commitment of M.M., the record in this case is replete with

       evidence that V.H. misused substances, specifically Tylenol, as a result of her

       major depressive and borderline personality disorders. In a “very short period

       of time” prior to the instant commitment, V.H. had two serious suicide

       attempts involving potentially fatal overdoses of Tylenol. Transcript at 10. V.H.

       had made many other attempts to end her life, most of which involved the use

       of the same easily obtainable, over-the-counter pain medication. With these

       attempts, V.H. risked destroying her liver and either dying or needing a liver

       transplant.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-152 | July 13, 2017   Page 4 of 5
[11]   Under these circumstances, we conclude that the condition prohibiting V.H.

       from using alcohol or drugs (unless prescribed by a physician) is supported by

       evidence in the record and is reasonably related to her treatment. Further, we

       reject V.H.’s invitation for us to require the trial court to parse which substances

       she may or may not use during outpatient treatment.1


[12]   Judgment affirmed.


       Kirsch, J. and Mathias, J., concur.




       1
        We agree with the State that this is a dangerous argument. Although she has used Tylenol in her many past
       suicide attempts, V.H. could certainly make a similar attempt with a different drug, alcohol, or a combination
       of substances.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-152 | July 13, 2017               Page 5 of 5